 Case 1:18-cv-00997-CJB Document 25-1 Filed 08/10/20 Page 1 of 1 PageID #: 67




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


WILLIAM McMICHAEL,

                      Plaintiff,
                                                 Civil Action No. 18-997 VAC-CJB
       v.

U.S. DEPARTMENT OF JUSTICE,

                      Defendant.

                                   CERTIFICATE OF SERVICE

               I hereby certify that on August 10, 2020, I electronically filed the foregoing

PLAINTIFF WILLIAM McMICHAEL’S MOTION FOR LEAVE TO FILE

SUPPLEMENTAL COMPLAINT with the Clerk of Court using CM/ECF which will send

notification of such filing to all counsel of record who are registered with the CM/ECF system.



                                                   Joanna J. Cline
                                                   Joanna J. Cline (DE No. 5873)
